DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: P.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “Sv” has been used to designate both the partially open faces in ¶53 and the opposite end face which is preferably closed in ¶54.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: As discussed above, in ¶53 the partially open faces are reference numbers Sv and Sh but in ¶54 Sv is referred to as the opposite end face which is preferably closed.  Accordingly it appears that the Sv in ¶54 is a typo.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 12-13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,507,689 to McFarland et al (McFarland).
Concerning claim 1, McFarland discloses an apparatus for separating materials of different flowability that are mixed together, comprising: 
a frame structure (column 3, lines 20-27); 
a hollow drum (1) mounted on the frame structure and driven in rotation in a rotational direction, the hollow drum having a perforated peripheral surface and at least one at least partially open end face; 
a continuous press belt (2) pressed from outside onto the peripheral surface of the hollow drum (1) when wrapped around part of a circumference of the hollow drum, the continuous belt being driven in circulation in a conveying direction; 
a product intake wedge (16) formed by the press belt (2) and hollow drum (1), for conducting a product stream, consisting of a product to be pressed, into the apparatus between the hollow drum (1) and the press belt (2) in an inlet area of the product stream; and 
a device (18) for discharging separated product pressed from the outside through the perforated peripheral surface into a hollow chamber (1) of the hollow drum from the at least partially open end face of the hollow drum; 
wherein the device (18) for discharging the separated product comprises a scraping element (19) disposed in an upper region of the hollow drum, the scraping element having at least one scraping element section (19), the at least one scraping element section includes a first scraping element section (E1 in the figure reproduced below) which is adjacent to an inside of the peripheral surface and has a tilt angle to a tangential plane of the peripheral surface against the direction of rotation.
While it is unclear if the tilt angle is precisely more than 90 degrees to a tangential plane of the peripheral surface against the direction of rotation, figures 3-6 do show the various tilt angles of the first scraping element section.  It is also noted that the scraping element (19) is rotatable (via 21) and thus can be positioned in such an angle.  Further, applicant has provided no criticality to having this specific angle.  While applicant does disclose criticality to having an angle in order to prevent sudden stoppage of the product (¶15), applicant also discloses that even “a slight difference from the conventional arranged scrapers due to the angle is sufficient”.  As such, there is no criticality to having the tilt angle greater than 90 degrees.  Accordingly, it would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of McFarland such that the tilt angle is more than 90 degrees as such determination would result during routine engineering practices and experimentation.  Accordingly, such a shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant. 
Concerning claim 2, McFarland discloses the scraping element (19, 20) in the upper region of the hollow drum (at 20) is disposed in a position that corresponds at least substantially to a 12 o'clock position (see figures 3 and 6).
Concerning claim 3, as discussed in claim 1 above, while it is unclear the exact tilt angle of the first scraping element of McFarland, using a tilt angle greater than or equal to 105 degrees it would have been obvious to the skilled artisan at the time of the invention as such a shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  And as per applicant’s disclosure (¶15) such a shape is not significant as the inventive feature of preventing buildup of the separated product only requires a slight difference in angle from the conventionally arranged scrappers.  As McFarland discloses a helical scraper than can also rotate, it obviously does disclose at least a slight difference in angle form the conventional scrapers.  
Concerning claim 4, McFarland discloses the at least one scraping element section includes a second scraping element section (further along 19 from portion 20) which has an angle to the first scraping element section.
Concerning claim 5, McFarland discloses the second scraping element section is arranged on an edge of the first scraping element section facing away from the peripheral surface and substantially parallel to a direction of the active gravitational force.
Concerning claim 6, McFarland discloses the at least one scraping element section includes a third scraping element section (further along 19 from the second scraping element) which is arranged on an edge of the second scraping element section facing away from the first scraping element section.  While it is unclear if McFarland discloses the angle of the third scraping element to be less than 90 degrees, as discussed in claims 1 and 3 above, using such an angle would have been obvious to the skilled artisan at the time of the invention as such a shape was a matter of choice which a person of ordinary skill in the art would have found obvious
Concerning claims 6, while McFarland does not explicitly disclose a length of the second scraping element section is at least twice, or at least three times, or at least four times a length of the first and/or third scraping element section, it would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of McFarland with such a ratio of lengths as such determination would result during routine engineering practices and experimentation.  Further, Applicant has not positively recited any criticality to these exact ratios of length as discussed in ¶25 even a relatively slight extent is sufficient to achieve the desired effect.  As such, such a shape was a matter of choice which a person of ordinary skill in the art would have found obvious as applicant makes clear that the particular configuration of the claimed shape was not significant.
Concerning claim 8, again while McFarland does not disclose the exact total extent of the scraping element from the inside of the peripheral surface in a radial extent amounts to 0.5 to 1.5 times, or 0.8 to 1.3 times, or 0.9 to 1.1 times the drum radius, it would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of McFarland with such a ratio of lengths as such determination would result during routine engineering practices and experimentation as such a shape was a matter of choice which a person of ordinary skill in the art would have found obvious.
Concerning claim 9, again while McFarland does not disclose the exact distance between an end of the first scraping element section facing the peripheral surface and the peripheral surface, it would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of McFarland such that between an end of the first scraping element section facing the peripheral surface and the peripheral surface, there is a distance of at least 0.5 mm, or at least 1 mm, or at least 2 mm, or at least 3 mm as such determination would result during routine engineering practices and experimentation.  While applicant provides some criticality to the distance (¶36), it is only such that the drum casing has a degree of play in rotational movement and as seen in McFarland, especially given that the scraper rotates, there is enough clearance for this feature so the exact distance would be a matter of choice which a person of ordinary skill in the art would have found obvious.
Concerning claim 10, McFarland discloses the at least one scraping element (19) is arranged parallel to the drum axis.
Concerning claim 12, McFarland discloses the at least one scraping element (19) is arranged on a carrier (18) protruding into the hollow chamber of the hollow drum.
Concerning claim 13, McFarland discloses the at least one scraping element (19) is arranged on a crosspiece (18) which is releasably attached to the frame structure.
Concerning claim 15, McFarland discloses a method for separating materials of different flowability that are mixed together, comprising the steps: 
supplying a product stream (the cutlet strings or racks), comprising a product to be pressed, into a product intake wedge (16) which is formed by a hollow drum (1) with a perforated peripheral surface (column 4, lines 44-46) and a press belt (2) which lies on and is wrapped around a part of a circumference of the hollow drum from outside; 
driving the hollow drum and/or the press belt (column 3, lines 41-43) in circulation in order to draw in the product stream between the hollow drum and the press belt (column 4, lines 42-46); 
wherein more easily flowing constituents of the product stream are pressed as separated product into a hollow chamber of the hollow drum by the press belt through the perforations of the peripheral surface of the hollow drum (column 4, lines 42-46), and discharged from an at least partially open end face of the hollow drum, while less easily flowing constituents of the product stream remain on the outside of the peripheral surface of the hollow drum and are discharged separately (column 4, lines 42-56); 
scraping away separated product, which was pressed through the perforated peripheral surface into the hollow chamber of the hollow drum, from an inner surface of the hollow drum in an upper region of the hollow drum (column 4, lines 46-48).
Concerning claim 16, McFarland discloses the upper region of the hollow drum (1) corresponds at least substantially to a 12 o'clock position.
Concerning claim 17, as discussed above, while it is unclear the exact tilt angle of the first scraping element of McFarland, using a tilt angle more than 90 degrees, more than 105 degrees or more than 130 degrees, it would have been obvious to the skilled artisan at the time of the invention as such a shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  And as per applicant’s disclosure (¶15) such a shape is not significant as the inventive feature of preventing buildup of the separated product only requires a slight difference in angle from the conventionally arranged scrappers.  As McFarland discloses a helical scraper than can also rotate, it obviously does disclose at least a slight difference in angle form the conventional scrapers.
Concerning claim 18, McFarland discloses providing the apparatus of claim 1.

Allowable Subject Matter
Claims 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
For claim 11, the prior art does not disclose “a removable lip attached to an end of the first scraping element section facing the peripheral surface”.  While in general making something separable would be obvious if considered desirable to do so.  However, applicant does provide criticality to this removeable lip since, as discussed by applicant in ¶30, it makes it possible to exchange the region of the scraping element subjected to the greatest wear without replacing the entire scraping element.  As seen in the prior art, no one has previously considered having such a part and thus to simply modify the prior art to do so would be in hindsight.
For claim 14, the prior art does not disclose “a cooling device assigned to the hollow drum”.  The closet prior art is U.S. Patent No. 9,089,876 which does disclose that it is desirable to use cooling as it results in substantially more uniform operation (column 2, lines 5-66).  However, it only discloses cooling the pressing belt, not the hollow drum.  While in general moving such a cooling device to other part of the machine to create a similar result may be obvious, applicant provides criticality to have the cooling device assigned to the hollow drum (see ¶33).  As the prior art only discloses this type of apparatus where cooling is performed on the pressing belt, do move the cooling device to the hollow drum would be in hindsight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 5,241,901 (cited in Applicant’s IDS) discloses a similar apparatus to McFarland.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
12/14/2022